DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        REMILIEN DARELUS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-894

                          [February 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 2016-CF-001107-
AMB.

  Carey Haughwout, Public Defender, and Cassandra Pierre, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, Alexandra A. Folley,
and Karen E. Ehrlich, Assistant Attorneys General, West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.